ACCEPTED
                                                                                                              05-14-01341-CV
                                                                                                    FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                          1/9/2015 3:24:56 PM
                                                                                                                   LISA MATZ
                                                                                                                       CLERK

                                    CAUSE NO. 05-14-01341-CV

                                                                                        FILED IN
DONNA PULKRABEK,                                    §                IN THE COURT  OF APPEALS
                                                                               5th COURT OF APPEALS
Appellant                                           §                                DALLAS, TEXAS
                                                    §                            1/9/2015 3:24:56 PM
vs.                                                 §                FIFTH   DISTRICT OF
                                                                                       LISATEXAS
                                                                                            MATZ
                                                    §                                    Clerk
THE UNIVERSITY OF TEXAS                             §
SOUTHWESTERN MEDICAL                                §                DALLAS, TEXAS
CENTER                                              §
Appellees                                           §

______________________________________________________________________

             APPELLANT’S MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF
______________________________________________________________________


         Appellant, pursuant to Tex.R.App.P. 10 and 10.5(b), files this Motion to Extend

Time to File Appellant’s Brief and, in support thereof, would show as follows:

                                                   I.
                                               ARGUMENT

         Appellant currently has a deadline of January 17, 2015, with which to file this

brief.    Appellant seeks to extend this deadline sixty days to March 18, 2015. No

previous extensions have been requested as January 17, 2015, is the first briefing

deadline given to the Appellant.

         The office of Wes Dauphinot, had a jury trial in the 116th District Court, Dallas

County, Texas, from December 1-11, 2014. Additionally, Wes Dauphinot was set on a

four week docket in the United States District Court, Northern District, Dallas, Texas

beginning January 12, 2015. Finally, Plaintiff’s counsel has had to engage in extensive

pretrial preparations for a case set in the 48th District Court, Tarrant County, Texas,


Appellant Donna Pulkrabek’s Motion for Extension of Time to File Brief                             Page 1
styled Cora Hunter vs. McDonald Transit, Inc. on January 26, 2015. This case should

last two weeks.

        Based on all of the above, Plaintiff’s counsel will have an extremely challenging

time to prepare the appellate brief that the Appellant deserves to have filed on her

behalf. Accordingly, Plaintiff’s counsel is asking for the aforementioned extension of

time.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion.



                                                   Respectfully submitted,


                                                   __/s/ Wes Dauphinot____
                                                   Wes Dauphinot
                                                   Texas Bar No. 00793584
                                                   wes@dauphinotlawfirm.com

                                                   Dauphinot Law Firm
                                                   900 W. Abram
                                                   Arlington, Texas 76013
                                                   (817) 462-0676
                                                   (817) 704-4788 facsmile


                                                   ATTORNEYS FOR PLAINTIFF




Appellant Donna Pulkrabek’s Motion for Extension of Time to File Brief            Page 2
                                     CERTIFICATE OF SERVICE

    The undersigned certifies that the following counsel of record were furnished a
copy of this Motion for Extension of Time via facsimile and electronic filing on January 9,
2015:

 Yvonne D. Bennett
 Assistant Attorney General
 PO Box 12548
 Austin, Texas 78711-2548
 Fax. (512) 320-0667
 Attorney for Appellees


                                           /s/ Wes Dauphinot
                                             WES DAUPHINOT




                                 CERTIFICATE OF CONFERENCE

     The undersigned certifies that he conferenced the following counsel of record
regarding the foregoing Motion for Extension of Time on January 9, 2015, Appellee’s
Counsel, Yvonne Bennett, below stated that she was not opposed to a 60 day extension
of the briefing deadline:

 Yvonne D. Bennett
 Assistant Attorney General
 PO Box 12548
 Austin, Texas 78711-2548
 Fax. (512) 320-0667
 Attorney for Appellees


                                  ______/s/ Wes Dauphinot________
                                        WES DAUPHINOT




Appellant Donna Pulkrabek’s Motion for Extension of Time to File Brief             Page 3